DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/14/2020, 03/04/2021, 06/09/2021, 03/04/2022, and 04/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, the IDS submitted on 11/24/2020 and 12/10/2021 are not in compliance with the provisions of 37 CFR 1.97.
In the IDS submitted on 11/24/2020, Non-Patent Literature Documents (NPL), Cite No. 6 is missing a date.
In the IDS submitted on 12/10/2021, NPL, Cite No. 1 and 2 are missing dates.

Drawings
	The drawings submitted on 05/28/2020 are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In para. [0018], ln 4, the reference character “flexible diaphragm 211” should be replaced with “flexible diaphragm 111”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 12, ln 7, the term “the substrate surface” lacks antecedent basis and it should be replaced with “the substrate”.
	Claims 13-19 inherit the above deficiency by nature of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0311093, cited on 11/24/2020 IDS), hereinafter Li, in view of Moon (KR 100731112B1, cited on 11/24/2020 IDS).
Li discloses, in fig. 1, a method for planarization of a substrate, the method (as to part of claim 1) comprising: 
positioning a substrate in a polishing apparatus (para. [0025] and [0028], a substrate is polished through a Chemical Mechanical Polishing (CMP) process), the substrate comprising a polymeric material (para. [0028], the substrate has polyimide or BCB coated on a surface); 
exposing a substrate surface to a first polishing process (para. [0030], a CMP process is implemented on the polymer surface of the substrate; para. [0036], the polymer surface is polished 2-3 times, therefore, the initial CMP process is the first polishing process), the first polishing process comprising: 
delivering a grinding slurry to a polishing pad of the polishing apparatus (para. [0023] and [0034], an CMP apparatus includes a polishing pad, and polishing slurry is introduced in order to improve efficiency of the CMP process), the grinding slurry comprising: 
a first plurality of colloidal particles (para. [0032], colloidal slurry includes abrasive); and
a dispersion agent (para. [0033], surfactant is used); and 
exposing the substrate surface to a second polishing process (para. [0036], the first and second polishing processes are implemented separately, therefore, there is the second polishing process followed by the first polishing process), the second polishing process comprising: 
delivering a polishing slurry to the polishing pad of the polishing apparatus (para. [0023] and [0034], an CMP apparatus includes a polishing pad, and polishing slurry is introduced in order to improve efficiency of the CMP process), the polishing slurry comprising: 
a second plurality of colloidal particles having a grit size between about 25 nm and about 500 nm (para. [0032], size of abrasive included in the colloidal slurry may be 5 nm ~ 160 nm);  
wherein (as to claim 2) the first plurality of colloidal particles comprises a material selected from the group consisting of silica, alumina, ceria, ferric oxide, zirconia, diamond, boron nitride, titania, and silicon carbide (para. [0032], abrasive includes SiO2 or Al2O3);
  wherein (as to claim 3) a weight percentage of the first plurality of colloidal particles in the grinding slurry is between about 2% and about 20% (para. [0032], abrasive content in solution may be 0.01 wt % ~ 20 wt %);  
wherein (as to claim 6) the polymeric material is selected from the group consisting of polyimide, polyamide, parylene, and silicone (para. [0028], polyimide is coated on a substrate);
wherein (as to claim 7) the second plurality of colloidal particles have a grit size between about 25 nm and about 250 nm (para. [0032], size of abrasive may be 5 nm ~ 160 nm); 
wherein (as to claim 8) the second plurality of colloidal particles comprises a material selected from the group consisting of silica, alumina, ceria, ferric oxide, zirconia, titania, and silicon carbide (para. [0032], abrasive includes SiO2 or Al2O3); 
the method (as to part of claim 12) comprising: 
exposing a substrate to a first polishing process (para. [0030], as explained in claim 1 above, a CMP process is implemented on the polymer surface of the substrate; para. [0036], the polymer surface is polished 2-3 times, therefore, the initial CMP process is the first polishing process), the first polishing process comprising: 
polishing the substrate with a grinding slurry (para. [0023], polishing slurry is introduced in order to improve efficiency of the CMP process), 
exposing the substrate surface to a second polishing process (para. [0036], as explained in claim 1 above, the first and second polishing processes are implemented separately, therefore, there is the second polishing process followed by the first polishing process), the second polishing process comprising: 
polishing the substrate with a polishing slurry (para. [0028], [0031], [0032], substrate undergoes a CMP process with a colloidal slurry), the polishing slurry comprising a second plurality of colloidal particles having a grit size between about 20 nm and about 500 nm (para. [0032], size of abrasive included in the colloidal slurry may be 5 nm ~ 160 nm);  
wherein (as to claim 13) the first plurality of colloidal particles comprises a material selected from the group consisting of silica, alumina, ceria, ferric oxide, zirconia, diamond, boron nitride, titania, and silicon carbide (para. [0032], as explained in claim 2 above, abrasive includes SiO2 or Al2O3);  
wherein (as to claim 14) a weight percentage of the first plurality of colloidal particles in the grinding slurry is between about 2% and about 20% (para. [0032], as explained in claim 3 above, abrasive content in solution may be 0.01 wt % ~ 20 wt %); 
wherein (as to claim 16) the second plurality of colloidal particles comprises a material selected from the group consisting of silica, alumina, ceria, ferric oxide, zirconia, diamond, boron nitride, titania, and silicon carbide (para. [0032], as explained in claim 8 above, abrasive includes SiO2 or Al2O3);  
wherein (as to claim 18) a weight percentage of the second plurality of colloidal particles in the polishing slurry is between about 1 % and about 25% (para. [0032], abrasive content in solution may be 0.01 wt % ~ 20 wt %); and 
wherein (as to claim 19) the substrate is a polymeric substrate comprising polyimide, polyamide, parylene, or silicone (para. [0028], polyimide is coated on a substrate). 
But Li fails to disclose (as to remainder of claim 1) the grinding slurry comprising the first plurality of colloidal particles having a grit size between about 1.2 µm and about 53 µm, the dispersion agent being non-ionic polymer, and an aqueous solvent; wherein (as to claims 4 and 15) the non-ionic polymer dispersion agent is selected from the group consisting of polyvinyl alcohol, ethylene glycol, glycerin, polyethylene glycol, polypropylene glycol, and polyvinylpyrrolidone; and (as to remainder of claim 12) the grinding slurry comprising a first plurality of colloidal particles having a grit size between about 1 µm and about 55 µm.
Moon teaches, in an analogous CMP field of endeavor, a method for planarization of a substrate, comprising the grinding slurry comprising the first plurality of colloidal particles having a grit size between about 1.2 µm and about 53 µm or between about 1 µm and about 55 µm (Moon Google English translation, pg. 2, ln 28-32, particle size of polymer material in a CMP slurry is between 0.1 µm and 0.5 µm. Applicant discloses the low end of the particle size is about 1 or 1.2 µm and the high end of the particle size can be up to about 53 or 55 µm. While a range of the particle size can be about 54 µm, Moon’s particle size of 0.5 µm is close enough to be about 1 or 1.2 µm), the dispersion agent being non-ionic polymer (pg. 2, ln 38-40, surfactants include nonionic surfactants), and an aqueous solvent (pg. 2, ln 33-36, solvents are included in the CMP slurry. Solvent is a liquid substance); and the non-ionic polymer dispersion agent is selected from the group consisting of polyvinyl alcohol, ethylene glycol, glycerin, polyethylene glycol, polypropylene glycol, and polyvinylpyrrolidone (pg. 2, ln 38-41, surfactants include polypropylene glycols).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slurry of Li to provide the slurry having the disclosed particle size and the slurry comprising the dispersion agent and an aqueous solvent as taught by Moon. Coarse particles in the CMP slurry allows a fast substrate grinding, therefore, it will save a process time in the initial grinding process prior to a fine polishing process. In addition, solvent helps dissolving residue of polishing process and surfactant helps lifting and dispersing undissolved residue, therefore, they will result in a clean surface of the substrate without scratches at the end of polishing processes. 
Li and Moon still do not teach (as to claim 5) the non-ionic polymer dispersion agent (surfactant) is mixed with the aqueous solvent in a ratio between about 1:1 and about 1:4 v/v dispersion agent:aqueous solvent.  However, Moon discloses that solvent makes up to 1 wt % of the CMP slurry (pg. 2, ln 33), and surfactant also makes up to 1 wt % of the CMP slurry. Therefore, depending on a choice of surfactant material, the ratio of surfactant:solvent could be between  about 1:1 and about 1:4 v/v.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slurry of Li as modified by Moon to provide the surfactant and solvent to have a volume ratio between about 1:1 and about 1:4 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by Moon, as applied to claims 1 and 12 above respectively, and in further view of Liu et al. (US 2004/0248412, cited on 11/24/2020 IDS), hereinafter Liu.
Li as modified by Moon discloses the method for planarization of a substrate, as in claims 1 and 12, wherein (as to claim 10) a weight percentage of the second plurality of colloidal particles in the polishing slurry is between about 1 % and about 25% (Li, para. [0032], abrasive content in solution may be 0.01 wt % ~ 20 wt %); and wherein (as to claim 11) the polishing slurry further comprises one or more of water, alumina, and potassium hydroxide (Li, para. [0063], slurry may comprise Al2O3).  
But they fail to disclose (as to claims 9 and 17) the second plurality of colloidal particles are formed from a different material than the material of the first plurality of colloidal particles.  
Liu teaches, in an analogous CMP field of endeavor, a method of processing a substrate comprising a first processing and a second processing wherein the second plurality of colloidal particles are formed from a different material than the material of the first plurality of colloidal particles (para. [0174]-[0192], for instance, example 3 discloses different polishing compositions of the first process and the second process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slurry of Li as modified by Moon to provide the different colloidal particles for the first processing from the second processing as taught by Liu in order to differentiate a removal rate of conductive material. The second processing takes longer time than the first processing, and the slower second processing prevents excess metal removal in order to avoid topographical defects (Liu, para. [0125]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Moon, and in further view of Small et al. (CN 1646650A), hereinafter Small.
Li discloses, in fig. 1, a method for planarization of a substrate, the method comprising: 
positioning a substrate in a polishing apparatus (para. [0025] and [0028], as explained in claim 1 above, a substrate is polished through a CMP process), the substrate comprising a polymeric material selected from the group consisting of polyimide, polyamide, parylene, and silicone (para. [0028], as explained in claim 6 above, polyimide is coated on a substrate); 
exposing a substrate surface to a first polishing process (para. [0030], as explained in claim 1 above, the CMP process is implemented on the polymer surface of the substrate; para. [0036], the polymer surface is polished 2-3 times, therefore, the initial CMP process is the first polishing process), the first polishing process comprising: 6402518_1.docx 1544016797US02 
delivering a grinding slurry to a polishing pad of the polishing apparatus (para. [0023] and [0034], as explained in claim 1 above, the CMP apparatus includes a polishing pad, and polishing slurry is introduced in order to improve efficiency of the CMP process), the polishing pad pressed against the substrate surface and rotated at a velocity between about 50 rotations per minute and about 100 rotations per minute (para. [0037], a 3~4 psi head pressure of a grinding table is applied to a substrate, and a platen and head rotate at 100~130 RPM), the grinding slurry comprising: 
a first plurality of colloidal particles having a grit size between about 1.2 µm and about 20 µm (Moon Google English translation, pg. 2, ln 28-32, as explained in claim 1 above, particle size of polymer material in a CMP slurry may be 0.5 µm which is close to 1.2 µm) and a weight percentage between about 2% and about 20% (para. [0032], as explained in claim 3 above, abrasive content in solution may be 0.01 wt % ~ 20 wt %);
exposing the substrate surface to a second polishing process (para. [0036], as explained in claim 1 above, the first and second polishing processes are implemented separately, therefore, there is the second polishing process followed by the first polishing process), the second polishing process comprising: and
delivering a polishing slurry to the polishing pad of the polishing apparatus (para. [0023] and [0034], as explained in claim 1 above, the CMP apparatus includes a polishing pad, and polishing slurry is introduced in order to improve efficiency of the CMP process), the polishing slurry comprising: 
a second plurality of colloidal particles having a grit size between about 25 nm and about 200 nm (para. [0032], as explained in claim 1 above, size of abrasive included in the colloidal slurry may be 5 nm ~ 160 nm) and a weight percentage between about 1% and about 25% (para. [0032], as explained in claim 10 above, abrasive content in solution may be 0.01 wt % ~ 20 wt %).
But Li fails to disclose a non-ionic polymer dispersion agent selected from the group consisting of polyvinyl alcohol, ethylene glycol, glycerin, polyethylene glycol, polypropylene glycol, and polyvinylpyrrolidone, and an aqueous solvent.
Moon teaches, in an analogous CMP field of endeavor, a method for planarization of a substrate, wherein the grinding slurry comprising a non-ionic polymer dispersion agent (pg. 2, ln 38-40, as explained in claim 4 above, surfactants include nonionic surfactants) selected from the group consisting of polyvinyl alcohol, ethylene glycol, glycerin, polyethylene glycol, polypropylene glycol, and polyvinylpyrrolidone (pg. 2, ln 38-41, as explained in claim 4 above, surfactants include polypropylene glycols), and an aqueous solvent (pg. 2, ln 33-36, as explained in claim 1 above, aqueous solvents are included in the CMP slurry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slurry of Li to provide the non-ionic polymer dispersion agent and the aqueous solvent as taught by Moon because the solvent helps dissolving residue of the polishing process, and the dispersion agent or the surfactant helps lifting and dispersing undissolved residue. Thus, the substrate will have a clean surface without scratches after the polishing process.
Li and Moon still fail to disclose the method comprising recycling the first and second pluralities of colloidal particles to reform the grind slurry and the polishing slurry.
Small teaches, in an analogous CMP field of endeavor, a method for CMP comprising recycling the first and second pluralities of colloidal particles to reform the grind slurry and the polishing slurry (Small English translation, pg. 8, ln 51-52, a CMP method includes recovery and circulation of used slurry comprising abrasive particles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CMP method of Li as modified by Moon to provide the recycling of particles as taught by Small in order to reduce cost of the CMP process by reusing the particles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akihiro et al. (WO 2014208270A1) discloses a polishing method of glass wherein the method includes a grinding process with slurry having coarse particles, followed by a polishing process with slurry having fine particles.
Kanamaru et al. (CN 102449747A) discloses a CMP method comprising a first grinding procedure and a second polishing procedure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 571-270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.C./Examiner, Art Unit 4165                                                                                                                                                                                                        


/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775